DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after final rejection on 08/08/2022, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed 06/07/2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive pursuant amendments.  The rejection of claims 1-2, 6, 9-10, and 13-14 have been withdrawn. 
Applicant's arguments filed 06/07/2022 with respect to 35 USC 103 claim rejections have been fully considered but they are not persuasive.  On page 7, Applicant argues that with the modification of Bakke, Hoffman’s structure strengthening bodies 13 would be arranged on accelerating body 14 and that Hoffman discloses that structure strengthening bodies 13, and accelerating bodies are connected to both the protrusion 106 and the casing 102.  Thus, by modifying Hoffman with Bakke so that at least one structure strengthening body 13 is arranged on an accelerating body 14 , the principles of operation of Hoffman’s device would be altered and the device would be rendered useless.  
However, modifying the arrangement of the structure strengthening bodies 13 and accelerating bodies 14 so that at least one structure strengthening body 13 is arranged on an accelerating body 14, would not change the operation of Hoffman’s device.  The modified arrangement of a structure strengthening body 13 arranged on an accelerating body 14, would still be used to support casing 102 and opposed casing 101.  Furthermore, the modified arrangement of a combined structure of strengthening body 13 arranged on an accelerating body 14 would still connect protrusion 106 in casing 102 and the opposed casing 101 just like unmodified strengthening bodies 13 and accelerating bodies 14.  Thus, the principles of operation of the device in Hoffman are still intact and the device still operable for its intended purpose.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: First support structure, second support structure, and heat transfer structure in claims 1, 6, 9, 10, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “first support structure”, column or pillar has been interpreted as the corresponding structure (see paragraph [0033]; in the case of “second support structure, column or pillar has been interpreted as the corresponding structure (see paragraph [033]); in the case of “heat transfer structure”, rectangular and plate-like has been interpreted as the corresponding structure (see paragraph [0036]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2009/0040726, previously cited), hereafter referred to as Hoffman, in view of Bakke (US 20030136551, previously cited).
Regarding claim 1, Hoffman teaches a heat dissipating device, comprising:
a second casing (Annotated Fig. 23D, upper casing 101, Annotated Figure 23D is used for clarity purposes based on paragraph [0101] as it discloses casing structures of Fig. 24A and 24B) coupled to a first casing (Annotated Fig. 23D shows upper casing 101 and lower casing 102 coupled), the first casing including a recessed portion (Fig. 24B, outward protrusion 106), wherein 
the recessed portion at least partially defines an evaporator section (Annotated Fig. 23D, evaporator section) of the heat dissipating device, 
a condenser section (Annotated Fig. 23D, condenser section, inner surfaces not in contact with the heat source are condenser sections) of the heat dissipating device is disposed surrounding the recessed portion (Fig 24A, outward protrusion 106 is surrounded by surfaces not in contact with a heat source),
the first casing and the second casing enclose an internal space (Annotated Fig. 23D, upper casing 101 and lower casing 102 are coupled forming vacuum chamber 100) of the heat dissipating device; 
a  first support structure (Fig. 24B, structure strengthening body 13) is arranged in the recessed portion; 
and a heat transfer structure is arranged in the recessed portion (Fig. 24B, accelerating body 14, para 0083 “back flow accelerating body 14 can be a metal powder post”).

    PNG
    media_image1.png
    363
    737
    media_image1.png
    Greyscale

Annotated Figure 23D
Hoffman fails to explicitly teach a plurality of first support structures are arranged in the recessed portion in the embodiment seen in Figures 24A/B and a plurality of second support structures in the condenser section.
However, in a separate embodiment seen in Fig. 2-5, Hoffman teaches a plurality of support structures (Fig. 2, structure strengthening bodies 13) throughout regions corresponding to both evaporator and condenser sections.  Therefore in view of Hoffman’s embodiment seen in Fig. 2 and in view of paragraph [0101] which states that the strengthening body(s) of the embodiment of Figures 24A/B may be of any geometric format and have attributes of any other strengthening elements previously described, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the embodiment of Figures 24A/B of Hoffman with a plurality of first support structures are arranged in the recessed portion and a plurality of second support structures arranged in the condenser section, as taught by the embodiment of Figures 2-5, to improve the embodiment of Figures 24A/B by better supporting the first and second casing.
Hoffman fails to explicitly teach a plurality of heat transfer structures are arranged in the recessed portion in the embodiment seen in Figures 24A/B.
However, in the embodiment seen in Fig. 2-5, Hoffman teaches a plurality of heat transfer structures (Fig. 2, accelerating bodies 14).  Therefore in view of Hoffman’s embodiment seen in Fig. 2 and in view of paragraph [0101] which states that the accelerating body(s) of the embodiment of Figures 24A/B may be of any geometric format and have attributes of any other strengthening elements previously described, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to provide the embodiment of Figures 24A/B of Hoffman with a plurality of heat transfer structures are arranged in the recess portion to improve the embodiment of Figures 24A/B of Hoffman by enhancing the heat transfer to the working fluid through the use of additional heat transfer structures.
Hoffman as modified above fails to teach wherein at least one first support structure of the plurality of first support structures is arranged on at least one heat transfer structure of the plurality of heat transfer structure.
However, Bakke teaches wherein at least one first support structure (Fig. 2C, rigid copper open cell foam sheet 30, para [0047] serves same function as waffle grid, para [0012] waffle grids offer mechanical support) is arranged on at least one heat transfer structure (Fig. 2C, flat sintered wick 28, rigid open cell foam sheet is arranged on top of the flat sintered wick).
Therefore, in view of Bakke, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hoffman’s first support structure and heat transfer structure to wherein at least one first support structure of the plurality of first support structures is arranged on at least one heat transfer structure of the plurality of heat transfer structure to improve the device of Hoffman  so that there is more space in the evaporating region unoccupied by support structures, providing for a more open region for steam flow and working fluid flow.
Regarding claim 2, Hoffman as modified above teaches the heat dissipating device of claim 1, further comprising a wick structure disposed in the recessed portion (Paragraph [0101], “Furthermore these bodies 13 and 14 may be of any geometric format and have attributes of any of the other structural strengthening elements previously described (e.g. having a wick structure external or internal to the bodies 13 or 14”).
Regarding claim 13, Hoffman as modified above teaches wherein the first casing (Annotated Fig. 23D, lower casing 102, Annotated Figure 23D is used for clarity purposes based on paragraph [0101] as it discloses casing structures of Fig. 24A and 24B) includes a bonding edge (Annotated Fig. 23D, bonding edge) along all sides of the first casing and enclosing the internal space (Annotated Fig. 23D, vacuum space 100), but fails to explicitly teach at least one side includes an opening in the bonding edge.
However, in the embodiment seen in Fig. 2-5, Hoffman teaches at least one side includes an opening (Fig. 2, joint opening 103) in the bonding edge.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention,  to provide the embodiment of Figures 24A/B of Hoffman with at least one side includes an opening in the bonding edge, as taught by the embodiment of Figures 2-5 of Hoffman, to improve the embodiment of Figures 24A/B by providing an opening to allow the apparatus to be filled with working fluid prior to vacuum sealing (see paragraph [0078]).  
Regarding claim 14, Hoffman as modified above teaches wherein the first casing (Fig. 24A/B, para [0101], lower casing 102) and second casing (Annotated Fig. 23D, upper casing 101, Annotated Figure 23D is used for clarity purposes based on paragraph [0101] as it discloses casing structures of Fig. 24A and 24B) each include an inner surface that faces the internal space (Figures 24A/B and paragraph [0101], inner surfaces facing the internal space are inherent to lower casing 102 and upper casing 101 compare Annotated Figure 23D, inner surfaces), and wherein a wick structure is disposed on each of the inner surfaces (see para [0101], Annotated Fig. 23D, wick structure 12, paragraph [0013] the present invention provides vapor chamber structure with a wick layer), on one or more of the plurality of heat transfer structures (see para [0101], Figures 24A/B, accelerating bodies 14), and on one or more of the plurality of first support structures (see para [0101], Figures 24A/B, structure strengthening bodies 13).
Claim 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2009/0040726, hereafter Hoffman, previously cited), in view of Bakke (US 20030136551, previously cited), as applied to claim 1, above, in view of Yeh et al. (US 2017/0350657, hereafter referred to as Yeh, previously cited).
Regarding claim 6, Hoffman as modified above teaches to include a plurality of heat transfer structures in the recessed portion and further discloses wherein the plurality of heat transfer structures are arranged parallel to each other in a staggered formation in the recessed portion (see Fig. 2, accelerating bodies 14 are parallel to each other and arranged in a staggered formation]).  
Hoffman does not disclose wherein the heat transfer structures are rectangular-shaped.
However, Yeh teaches wherein heat transfer structures are rectangular-shaped (Fig. 1, multiple spacer members 13).  Therefore in view of Yeh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heat transfer structures of Hoffman in view of Bakke to be rectangular-shaped, as taught by Yeh, to create elongated flow channels to accelerate circulation and thereby increase the mass flux of the working fluid in the vapor-liquid circulation device, (see para [0032]).
Regarding claim 9, Hoffman as modified above teaches wherein the plurality of heat transfer structures are arranged in parallel rows, as described in regards to claim 6 above, but fails to teach each row includes a single heat transfer structure.  
However, Yeh teaches wherein the plurality of heat transfer structures are in parallel rows and each row includes a single heat transfer structure (Fig. 1, multiple spacer members 13 arranged in parallel rows each containing a single spacer member 13).   Therefore in view of Yeh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the heat transfer structures of Hoffman in view of Bakke wherein each row includes a single heat transfer structure, as taught by Yeh, to improve the device of Hoffman in view of Bakke by providing elongated flow channels to accelerate circulation and thereby increase the mass flux of the working fluid in the vapor-liquid circulation device.   (para [0032]).
Regarding claim 10, Hoffman as modified above to include to include a plurality of heat transfer structures in the recess portion, further discloses wherein the plurality of heat transfer structures are arranged in parallel rows (see Fig. 2, accelerating bodies are parallel to each other), and one or more first support structures of the plurality of first support structures are arranged in one or more rows of the heat transfer structures (see Fig. 2, structure strengthening bodies 13).  
Hoffman fails to teach each row including a single heat transfer structure.
However, Yeh teaches wherein the plurality of heat transfer structures are in parallel rows, each row including a single heat transfer structure (Fig. 1, multiple spacer members 13 arranged in parallel rows each containing a single spacer member 13).   Therefore in view of Yeh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heat transfer structures of Hoffman in view of Bakke to each row including a single heat transfer structure, as taught by Yeh, to improve the device of Hoffman in view of Bakke by providing elongated flow channels to accelerate circulation and thereby increase the mass flux of the working fluid in the vapor-liquid circulation device (para [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        

/TAVIA SULLENS/Primary Examiner, Art Unit 3763